Citation Nr: 1624913	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 2, 2015 and 20 percent thereafter for lumbar facet arthrosis (previously characterized as upper back strain).

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with limitation of extension. 

3.  Entitlement to an initial compensable rating for right knee degenerative joint disease with limitation of flexion.  


ATTORNEY FOR THE BOARD

S. Kim. Associate Counsel 

INTRODUCTION

The Veteran had active duty in service from January 1979 to December 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2013, the Board remanded the case as to the lumbar facet arthrosis (previously characterized as upper back strain) and right knee degenerative joint disease claims for additional development.  

In October 2014, the Board denied the increased rating claims for lumbar facet arthrosis and right knee degenerative joint disease.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision and Order, the Court vacated the Board's October 2014 decision and remanded the claims to the Board for further adjudication.  

In a September 2015 rating decision, the RO increased the Veteran's disability rating for lumbar facet arthrosis (previously characterized as upper back strain) from 10 percent to 20 percent, effective May 2, 2015.  In that rating decision, the RO also granted a separate, noncompensable rating for degenerative joint disease of the right knee with limitation of flexion, effective May 2, 2015.  Inasmuch as higher ratings are available for both claims, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

Thereafter, in December 2015, new evidence was added to the record by VA, specifically, December 2015 Disability Benefit Questionnaire (DBQ) examination reports containing evaluations of the Veteran's upper back/cervical spine and right knee.  This evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran has not submitted a waiver of AOJ consideration of this evidence.  

The Board notes that, in an April 2015 rating decision, the RO granted entitlement to service connection for a psychiatric disorder and in a December 2015 rating decision, the RO denied entitlement to a total disability rating based on unemployability (TDIU).  The Veteran submitted timely notices of disagreement with each claim.  The RO has acknowledged receipt of the notices of disagreement and the Veteran's initiation of the appeals.  It is clear that the RO is still developing these claims.  As such, they are not before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

As noted in the Introduction, since the issuance of the September 2015 rating decision by the RO, new evidence has been added to the record without a waiver of AOJ consideration.  This new evidence consists of December 2015 DBQ examination reports addressing the nature and severity of the Veteran's service-connected lumbar facet arthrosis and right knee degenerative joint disease.   Therefore, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




